Title: To Benjamin Franklin from John Whitehurst, [28 March 1762]
From: Whitehurst, John
To: Franklin, Benjamin


Franklin, like other members of the Royal Society, sometimes served as a means of communication whereby nonmembers with news of curious phenomena or interesting discoveries might hope to have their reports transmitted to the Society to be read and printed. In this instance John Whitehurst passed on to Franklin a letter he had received from Rev. Samuel Evatt of Ashford about an archaeological find in the nearby village of Wardlow. Evatt wrote that upon removing a large heap of stone near a turnpike road under construction in 1759, workmen had discovered a group of seventeen graves arranged for the most part in a semicircle. The bodies, of which some teeth and small bones remained, had apparently been laid on the surface of the ground on long flat stones. Two of them were surrounded by small stone walls and completely covered by other flat stones, but the remaining fifteen had only the heads and chests thus protected from the weight of the stone heap. Certain indications led Evatt to the conclusion that the graves dated from about the time of the Wars of the Roses. Franklin transmitted this account to Dr. Charles Morton, one of the secretaries of the Royal Society. It was read May 13, 1762, and, illustrated by an engraving of the sketch Evatt had supplied, was printed in Philosophical Transactions, LII (1761–62), 544–6.
 
[March 28. 1762]
A remarkable Piece of Antiquity has been discover’d in this County lately: As I imagine it is somewhat curious, I have taken the Liberty of sending you a Sketch with the Letter I receiv’d with it, from the Revd. Mr. Evatt at Ashford near Bakewell in this County.
 Addressed: To / Dr Moreton
Endorsed: Read at R.S. 13 May 1762.
